01/25/2021


 1                                                                                  Case Number: DA 20-0570
 2
 3
 4
 5
 6
 7            IN THE SUPREME COURT OF THE STATE OF MONTANA
 8                  SUPREME COURT CAUSE NO. DA 20-0570
      JAMES T. & ELIZABETH GRUBA and LEO G. )
      & JEANNE R. BARSANTI,                  )   ORDER GRANTING
                           Appellants,       )     APPELLANTS’
          vs.                                ) UNOPPOSED MOTION
      MONTANA PUBLIC SERVICE COMMISSION, )       TO FILE OPENING
                           Appellee,         )      BRIEF UNTIL
         and                                 )     MARCH 10, 2021
      NORTHWESTERN ENERGY.                   )
                           Appellee.         )
 9
10
11   Pursuant to M. R. App. P., 26(1), Appellants, are given until Wednesday, March

12   10, 2021, in which to file and serve their opening brief.

13   DATED: January ______, 2021

14   __________________________

15

16




                                                                        Electronically signed by:
                                                                           Bowen Greenwood
                                                                       Clerk of the Supreme Court
                                                                            January 25 2021